Citation Nr: 1611041	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972.  The Veteran also had subsequent service in the United States Army Reserves with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) from April 1972 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

Because this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran asserts entitlement to service connection for a right elbow disability.  Specifically, he maintains that he sustained an injury to his right elbow when his arm slipped while he was working as a wheel vehicle mechanic in the motor pool at Fort Jackson, South Carolina, during a period of active duty for training during his Reserves service in approximately 1979.  See, e.g., January 2016 Board Hearing Transcript.  

In this regard, the Board notes that service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes full time duty in the Armed Forces performed by members of the Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1110, 1111, 1131 (presumption of soundness) is not available for the Veteran during any period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson, 7 Vet. App. 466.  The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that she is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  See also McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)). 

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether a claimant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Consequently, because the Veteran's claim is predicated on the notion that his condition is related to his Army Reserves service, it is critically necessary to determine the exact circumstances surrounding and dates of his service in the Army Reserves, including exactly when he was on ACDUTRA and INACDUTRA.  Here, however, there has been no verification of ACDUTRA and INACDUTRA.  This verification is particularly important given the length of his Reserves service and in light of his assertions at his January 2016 Board hearing that his current right elbow disorder initially manifested during a period of training with the Army Reserves.  Accordingly, there is not sufficient information of record to determine whether any claimed disability resulted from a disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(2), (24); 106; 38 C.F.R. § 3.6(a).  Therefore, verification of all periods of ACDUTRA and/or INACDUTRA should be accomplished on remand.

The Board also notes that no VA examination has yet been provided for his asserted right elbow disorder.  Given that the Veteran has competently reported his current symptomatology and the onset of his claimed condition, and considering the private treatment records documenting diagnoses of and treatment for a right elbow disorder with "insidious onset" and a history of "blunt trauma to the right elbow while in the military in 1979," the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed condition.  See, e.g., April 2003 Treatment Note from G.K.C., M.D. (noting radiographic evidence of osteophytic changes to the right elbow); May 2003 Treatment Note from G.K.C., M.D. (diagnosing a flexion contracture of the right elbow).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Furthermore, remand is also required to obtain additional records relating to the Veteran's Reserve service.  Although it appears from a review of the records that some records from his Reserves service from 1972 to 1993 have been associated with the electronic claims file, his complete reserves treatment and personnel records have not been obtained.  In this regard, the Veteran testified at his January 2015 Board hearing that he sought treatment at an aid station at Fort Jackson immediately following his in service right elbow injury.  However, it is not clear that a sufficient attempt has been made by the RO to obtain his Reserve service treatment or personnel records.  The RO, then, should take appropriate action to obtain the Veteran's complete records for his Reserve service.  See generally, 38 C.F.R. § 3.159(c).

Finally, any additional outstanding VA treatment records, and any private treatment records that the Veteran identifies, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Take appropriate action to obtain the Veteran's complete medical and personnel records for his U.S. Army Reserve service, including specifically any record of treatment from Fort Jackson, South Carolina during a Period of ACDUTRA in approximately 1979, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, the Fort Jackson base hospital/medical facility, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file. The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the U.S. Army Reserves. 

4.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on active duty, ACDUTRA, or INACDUTRA.

5.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's claimed right elbow disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must diagnose and describe all current disorders of the right elbow found to be present.

As to each identified right elbow disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his right elbow had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  Treatment Notes dated from April - July 2003 from G.K.C., M.D. diagnosing a flexion contracture of the right elbow and reflecting treatment for right elbow dysfunction with "insidious onset" and history of "blunt trauma to the right elbow while in the military in 1979";

*  Treatment Notes dated in May 2003 From Dr. B.M., M.D., Chelsea Family Medicine, noting complaints of right elbow symptoms;

*  The Veteran's January 2016 Board hearing testimony describing his current right elbow symptomatology and the onset of his claimed condition

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


